DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanda (US Patent 6,150,148).

Regarding Claim 1, Nanda teaches a cuvette for an optical measuring device, comprising: a receiving chamber for a measuring medium, the receiving chamber having an inlet and two opposing plane-parallel side surfaces; and a first pair of opposing metallic electrodes arranged inside the receiving chamber on the opposing side surfaces, each electrode extending through the respective side surface of the receiving chamber thereby enabling signal tapping of the respective electrode from outside the cuvette, wherein the cuvette embodied to be removably inserted into the optical measuring device (Fig. 1b, This opening is closed by a push-on plastic cap 9. The tubing segment 130 extends snugly through a hole in the middle of the cap 9 at one end of the chamber. The tubing segment 132 extends through a hole in the lower end of the enclosure 2 which is sealed with a fitting 6. The enclosure 2 is preferably molded with a pair of embedded elongated electrodes 7 and 8 which that interface with the electrodes 40, 42 of the holder in a preferred form that carry the electrical signal from the electroporation and temperature control assembly 100. The electrodes 7 and 8 are uniformly spaced apart and extend parallel, substantially the full length of the receptacle 5a, between the inlet and outlet to enable fluid to pass therebetween. The electrodes (7 and 8) and (40 and 42) may be of any suitable conductive material such as stainless steel or aluminum and may be gold plated. Col. 3, lines 51-65).

Regarding Claim 2, Nanda teaches the cuvette of claim 1, wherein the cuvette has a longitudinal axis, and the electrodes are arranged in an upper or a lower third of the cuvette (see Fig. 1b for arrangement of electrodes).

Regarding Claim 3, Nanda teaches the cuvette of claim 1, further comprising: an outlet at an end of the cuvette opposite the inlet, wherein the cuvette is designed as a flow-through cuvette (outlet see where 6 is in Fig. 1b).  

Regarding Claim 5, Nanda teaches the cuvette of claim 1, further comprising: a receptacle for a temperature sensor, wherein the receptacle projects into the receiving chamber (receptacle and holder assembly 20., “for a receptacle for a temperature sensor is directed to intended use of the device. See MPEP 2173.05(g)).  

Regarding Claim 6, Nanda teaches the cuvette of claim 5, further comprising: the temperature sensor arranged inside the temperature sensor receptacle and outside the receiving chamber (The holder preferably includes a temperature sensor 58 (FIG. 2B) that is attached to or in close proximity to materials undergoing electroporation. In particular, the temperature sensor 58 can be attached to the holder 10 for maintaining close proximity to the cuvette during processing to provide closed-loop processing temperature control in real-time. Col. 4, lines 23-25).  

Regarding Claim 7, Nanda teaches the cuvette of claim 1, further comprising: an insertion opening for a pH sensor (inlet or outlet ports 65 and 67).  

Regarding Claim 9, Nanda teaches a measuring device for optical measurement, comprising: a receiving shaft for receiving a cuvette, the cuvette including: a receiving chamber for a measuring medium, the receiving chamber having an inlet and two opposing plane-parallel side surfaces; and a first pair of opposing metallic electrodes arranged inside the receiving chamber on the opposing side surfaces, each electrode extending through the respective side surface of the receiving chamber thereby enabling signal tapping of the respective electrode from outside the cuvette, wherein the cuvette is embodied to be removably inserted into the receiving shaft of the measuring device; the  cuvette; a first pair of electrical contacts disposed in the receiving shaft, wherein each electrical contact is positioned to contact a respective electrode of the first pair of electrodes of the cuvette when the cuvette is in the receiving shaft; and a measurement and/or evaluation unit configured to receive and process measurement signals tapped off at the first pair of electrodes, wherein the measurement and/or evaluation unit is further configured to process the measurement signals to perform a conductivity measurement of a medium within the cuvette (FIG. 1B illustrates an alternate exemplary embodiment using a flow through cuvette 5a, which comprises a clear plastic rectangular housing defining an enclosure 9 having a round opening at the upper end. The cuvette holder is a platform, which supports the cuvette 5 for electroporation processing and electrically interfaces with electroporation and temperature controller 100.  The flow through chamber receptacle is assembled with the electrodes 40 and 42 with Peltier devices 44, sealingly engaging opposite sides of the bar 128 enclosing the slot 130. The electrodes are preferably, sealingly bonded by suitable means to the opposite sides of the central bar member. The assembled chamber then slides into the open slot 118 in the safety stand 116 between a pair of opposing spring contacts 136 and 138. These contacts are of a suitable conductive material, such as a copper alloy and are mounted in conductive holders 140 and 142, which are in turn attached to conductive cables. In an alternative embodiment, the user may specify a desired magnitude of electric field to be applied by the transformer 224, and a measurement of the gap between the electrodes 40, 42. In this case, the controller 66 may compute the appropriate voltage for the transformer 224 to generate in order to apply the desired electric field, for example by multiplying the electric field by the gap. In one embodiment, the gap measurement may be input by the user manually. Alternatively, the gap may be mechanically measured and electronically fed to the controller 66 by automated means such as shown in U.S. Pat. No. 5,439,440, which is hereby incorporated by reference in its entirety.).

Regarding Claim 13, Nanda teaches the measuring device as claimed in claim 9, wherein the measurement and/or evaluation unit is further configured to determine a fill level of the cuvette based on the measurement signals tapped off at the first pair of electrodes (the unit would be capable of being configured to determine a fill level of the cuvette based on the measurement signals tapped off at the first pair of electrodes).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda (US Patent 6,150,148), in view of Ragsdale (US Pub 2009/0209017).

Regarding Claim 4, Nanda teaches the cuvette of claim 3.
Nanda is silent to a second pair of opposing metallic electrodes.
Ragsdale teaches in the related art of cuvette and electrodes. [0007] The electrodes in the cuvette that produced the electroporation effect are configured to produce an electric field whose intensity varies with location in the cuvette, and a second pair of electrodes are incorporated into the cuvette structure to impose an electric field that will cause the cells to position themselves according to size in an arrangement that correlates with the field intensity variation. The electrodes used for positioning the cells are referred to herein as "positioning electrodes," while the electrodes used for electroporation are referred to herein as "electroporation electrodes" or "shocking electrodes." To utilize the cuvette in an electroporation procedure, the two sets of electrodes are energized in sequence, the positioning electrodes being energized first to achieve the desired spatial size distribution of the cells, and the electroporation electrodes energized second to produce electroporation with a field intensity variation that correlates with the cell size distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second pair, as taught by Ragsdale, to the cuvette of Nanda, to have energized in a sequence to produce electroporation, as taught by Ragsdale, in [0007].
Modified Nanda is silent to , wherein the first pair of electrodes are arranged in an inlet-end third of the cuvette and the second pair of electrodes are arranged in an outlet-end third of the cuvette.  
Regarding the arrangement where the first pair of electrodes are arranged in an inlet-end third of the cuvette and the second pair of electrodes are arranged in an outlet-end third of the cuvette.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MOEO 2144.04 VI.C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Nanda such that the first pair of electrodes are re-arranged to be in an inlet-end third of the cuvette and the second pair of electrodes are re-arranged to be an outlet-end third of the cuvette in order to make measurements by the inlet and by the outlet.  


Regarding Claim 14, Nanda teaches the measuring device as claimed in claim 9, wherein the cuvette further includes an outlet at an end of the cuvette opposite the inlet (see fig. 1b outlet), wherein the cuvette is designed as a flow-through cuvette (see fig. 1b inlet and outlet which would make this a flow through cuvette), (see Fig. 1b, first pair electrodes 7,8), wherein the measurement and/or evaluation unit is further configured to process the measurement signals to perform a four-pole conductivity measurement of the medium within the cuvette, and wherein the measurement and/or evaluation unit is further configured to compare the measurement signals from the first pair of electrodes with the measurement signals from the second pair of electrodes and thereby perform a contamination detection (the measurement unit is capable of being configured to process the signals to perform a four-pole conductivity measurement of the medium within the cuvette).
Nanda is silent to wherein the cuvette further includes a second pair of opposing metallic electrodes arranged inside the receiving chamber on the opposing side surfaces, each electrode extending through the respective side surface of the receiving chamber thereby enabling signal tapping of the respective electrode from outside the cuvette, 
Ragsdale teaches in the related art of cuvette and electrodes. [0007] The electrodes in the cuvette that produced the electroporation effect are configured to produce an electric field whose intensity varies with location in the cuvette, and a second pair of electrodes are incorporated into the cuvette structure to impose an electric field that will cause the cells to position themselves according to size in an arrangement that correlates with the field intensity variation. The electrodes used for positioning the cells are referred to herein as "positioning electrodes," while the electrodes used for electroporation are referred to herein as "electroporation electrodes" or "shocking electrodes." To utilize the cuvette in an electroporation procedure, the two sets of electrodes are energized in sequence, the positioning electrodes being energized first to achieve the desired spatial size distribution of the cells, and the electroporation electrodes energized second to produce electroporation with a field intensity variation that correlates with the cell size distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second pair, as taught by Ragsdale, to the cuvette of Nanda, to have energized in a sequence to produce electroporation, as taught by Ragsdale, in [0007].
Modified Nanda is silent to wherein the first pair of electrodes are arranged in an inlet-end third of the cuvette and the second pair of electrodes are arranged in an outlet-end third of the cuvette.
Regarding the arrangement where the first pair of electrodes are arranged in an inlet-end third of the cuvette and the second pair of electrodes are arranged in an outlet-end third of the cuvette.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MOEO 2144.04 VI.C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Nanda such that the first pair of electrodes are re-arranged to be in an inlet-end third of the cuvette and the second pair of electrodes are re-arranged to be an outlet-end third of the cuvette in order to make measurements by the inlet and by the outlet.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nanda (US Patent 6,150,148), in view of Lau (US Pub 2018/0172615).
Regarding Claim 8, Nanda teaches the cuvette of claim 7.
Nanda is silent to wherein the pH sensor projecting through the insertion opening into the receiving chamber at least in some regions.
Lau teaches in the related art of measuring devices. [0102] In this embodiment, the passive device 2 is formed having a pH electrode, for example, which is connected to the active measuring functional unit 1 in the form of a replaceable element that is not in wired contact therewith and is galvanically isolated therefrom. [0054] the calibration cuvette in the form of a passive sensor advantageously comprises at least one pressure sensor, one temperature sensor, one pH sensor, one conductivity sensor and/or one moisture sensor in each case. In addition to the reference conditions, for example the oxygen concentration in the case of an oxygen sensor, environmental conditions that are determined by the pressure sensor, the temperature sensor, the pH sensor, the conductivity sensor and/or the moisture sensor, for example, can also be detected and transmitted to an active measuring functional unit.
The pH sensor would be capable of projecting through the top of the cuvette during a pH sensing measurement or through the vent hole (insertion opening into the receiving chamber at least in some regions). (Examiner notes the pH sensor is not limited in size.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a pH sensor, as taught by Lau, in the cuvette projecting through the insertion opening int oteh receiving chamber of modified Bissett, in order to measure the pH of the solution and ensure it does not become too acidic or too basic.

Allowable Subject Matter
Claims 10-12 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest wherein the measurement and/or evaluation unit is further configured to process the measurement signals to perform a conductivity measurement of a medium within the cuvette; filling the cuvette with a measuring medium; monitoring a filling-level of the cuvette; monitoring an emptying of the cuvette; and using a conductivity measurement to determine the conductivity of the measuring medium or using a pH measurement for determining the pH value of the measuring medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6, filed 7/15/22, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 

Applicant’s arguments, see page 6, filed 7/15/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections has been withdrawn. 

Applicant’s arguments, see pages 7-10, filed 7/15/22, with respect to the rejection(s) of claim(s) under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nanda (US Patent 6,150,148).

First, Applicant argues on page 8 that Bissett does not teach electrodes within the cuvette (see second paragraph of remarks). 
In response, the examiner notes a new rejection is applied in light of the amendment.

Second, Applicant argues on page 9 that Kanda’s apparatus does not perform optical measurements within the mixing chamber. Kanda provides an electrode in the mixing chamber to charge and especially to vibrate the liquid being mixed. Kanda does not provide similar electrodes or any electrodes at the optical mechanism.
In response, the examiner notes a new rejection is applied in light of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798